DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the instantly claimed methodology was not anticipated in the prior art. The closest prior art is Wang (British Journal of Pharmacology Vol. 171, pages 4478-4489 published 2014 and Schonthal US2009/0062227 published 03/05/2009). In the instant case, the claimed clofoctol was not recognized in the prior art as an inducer of apoptosis or effective for treating gliomas in a subject in need. As shown in Wang, clofoctol induces ER stress and upregulates the transcription factor CHOP (page 4483-84; Figure 2, Figure 6). However, clofoctol neither induced apoptosis in a caspase-mediated pathway (PARP expression remains unchanged from 0-30 
 
    PNG
    media_image1.png
    731
    555
    media_image1.png
    Greyscale

Figure 1 above is the mechanistic pathway of Schonthal for the treatment of gliomas. Said mechanism embraces the induction of apoptosis in a glioma cell via the induction of ER stress and upregulation of transcription factor CHOP.  Since clofoctol was not recognized in the prior art of Wang as capable of inducing apoptosis via either a JNK mediate pathway or a caspase mediated pathway, it remained unpredictable at the time of the invention that clofoctol, when administered to glioma cells would follow the same mechanistic pathway of Schonthal and effectively treat glioma when administered to the subject in need. Applicant has identified a novel and non-obvious use for clofoctol. 
Claims 1-20 are allowable. The restriction requirement between Groups (I) and (II) and species election, as set forth in the Office action mailed on 07/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement and species election are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-9 and 11 directed to the invention of Group (I) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claim 1). Additionally, originally withdrawn claims 15-20, directed to the invention of Group (II) are no longer withdrawn from consideration and are now deemed allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628